1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 44, 45, 48, 51, 52 and 54-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller 2018/0169791 in view of Hamada et al 2005/0155956 (see paragraphs 0069 and 0100).
Miller discloses the basic claimed method as set forth in paragraphs 3 and 4 of the first office action, the primary reference failing to teach varying the pulse energy depending on the position of the blank.  Hamada et al teaches that processing quality can be improved by varying the pulse energy during laser processing—see paragraph 0069.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of the primary reference as taught by Hamada et al to improve processing quality.  The additional dependent claims are rejected essentially for reasons of record.  It is submitted that the exact beam diameter as set forth in claim 45 would have been readily determined dependent on the exact laser used and amount of material desired to be removed. 
2.Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller 2018/0169791 in view of Hamada et al 2005/0155956 and Timans 2006/0228897 (see paragraph 0173).
    Miller and Hamada et al are applied for reasons of record as set forth in paragraph 1, supra, the references disclosing the basic claimed method lacking essentially the aspect of monitoring the temperature with a pyrometer.  Timans (see paragraph 0173) discloses that it is conventional in the art to measure workpiece temperature with a pyrometer during laser processing.   It would have been obvious to one of ordinary skill in the art to modify the method of the primary reference by monitoring the temperature with a pyrometer as taught by Timans to ensure that the blank is not overheated during the processing.  
3.Claim(s) 49, 53 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller 2018/0169791 in view of Hamada et al 2005/0155956 and PCT Publication WO 2004/090612 (see the Abstract).
Miller and Hamada et al are applied for reasons of record as set forth in paragraph 1, supra, the references disclosing the basic claimed method lacking essentially the aspects of instant claim 49, the ablative laser wavelength of instant claim 53 and the aspect of newly added claim 63.   PCT -612 discloses laser ablation of  a lens blank using a UV excimer laser (which has a wavelength less than 400 nm) from data that has been determined as set forth in instant claim 49.  It would have been obvious to one of ordinary skill in the art to have modified the method of the primary reference as taught by PCT -612 to facilitate forming the blank as desired.  It is submitted that newly added claim 63 would have been obvious over the combination as applied dependent on the exact ablation profile-- and hence lens characteristics—desired.  
 4.Claim(s) 46 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller 2018/0169791 in view of Hamada et al 2005/0155956 and Lindacher et al 2006/0192310 essentially for re3asons of record as set forth in paragraph 1, supra, and paragraph 5 of the last office action.
5.Applicant’s arguments with respect to claim(s) 44-61 and 63 have been considered but are moot in view of the new grounds of rejection.  Applicant suggests that Miller is used only for polishing the blank.  However, it is clear from paragraph 0024 that ablation using the same laser is contemplated prior to the polishing.  Truthfully, in spite of applicant’s arguments to the contrary, the method set forth in instant claims 44 and 45 does not differ in any way from that taught by Miller, except for the new recitation concerning the variation of the pulse energy.  Such is submitted to be fairly taught by newly applied Hamada et al.  Additionally, new art has been applied against certain claims to back up Official Notice rejections which applicant has challenged.  While there may indeed be differences between the instant method and that taught in Miller, it is submitted that such simply have not been claimed with any specificity at this point to define over the prior art.
6.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742